Citation Nr: 1243408	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.    

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for intercostal rib pain.

3.  Entitlement to service connection for intercostal rib pain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1996 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for intercostal rib pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that she wished to withdraw her appeal for an increased rating for a lumbar spine condition; there are no questions of fact or law remaining before the Board in this matter. 

2.  A March 2000 rating decision denied service connection for intercostal pain, left side, finding that there was no permanent or chronic residual disability following service.

3.  A March 2004 rating decision denied reopening of service connection for intercostal pain, left side of rib cage, finding that duplicate copies of service medical records submitted in support of the claim did not constitute new and material evidence; the Veteran did not enter a notice of disagreement within one year of notice of this decision.

4.  The evidence associated with the claims file subsequent to the March 2004 rating decision denying reopening of the claim for service connection, intercostal pain, left side of rib cage, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to a rating in excess of 20 percent for a lumbar spine condition.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2012).  

2.  The March 2000 decision that denied service connection for intercostal pain, left side of rib cage, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  The March 2004 decision that denied to reopen for service connection for intercostal pain, left side of rib cage, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  New and material evidence has been received to reopen service connection for service connection for intercostal rib pain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

 The issue of entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine was developed for appellate consideration.  In correspondence dated and received in October 2012, the Veteran indicated that she wished to withdraw her appeal as to an increased rating for degenerative joint disease of the lumbar spine; therefore, that issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on that claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  

In a July 2008 letter, the RO provided notice to the Veteran of the bases for the prior denial of the claim for service connection for intercostal pain left rib cage - i.e., intercostal pain of the rib cage was acute and transitory with no residuals on last exam and no post-service evidence of current disability. The Veteran was also advised regarding what information and evidence is needed to reopen the claim as well as what evidence was needed to substantiate a claim for service connection; what information and evidence must be submitted by the Veteran; and what evidence VA would obtain.  This letter included provisions for disability ratings and for the effective date of the claim.  

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements. 

The Board is granting the Veteran's application to reopen a claim of entitlement to service connection for intercostal rib pain.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

 For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. Further assistance shall be directed on remand. 






Reopening of Service Connection for Intercostal Rib Pain

The RO previously considered and denied the claim for service connection for intercostal pain, left side, in an unappealed March 2000 rating decision.  The March 2000 decision found that, although there was a record of treatment in service for intercostal pain, left side, there was no permanent residual or chronic disability subject to service connection.  The Veteran did not submit a timely NOD to the March 2000 decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A March 2004 rating decision denied reopening of service connection for intercostal pain, left side of rib cage, finding that the additional evidence was not new and material.  The Veteran did not submit a timely NOD to the March 2004 decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2008, the Veteran petitioned to reopen her claim.  The February 2009 rating decision on appeal denied reopening, finding that new and material evidence had not been received.  However, during the pendency of the appeal, the RO reopened service connection and denied the claim on the merits.  Regardless of whether the RO reopened the claim, the Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312   (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The record at the time of the March 2004 rating decision included service treatment records.  The service treatment records showed that the Veteran was seen during service in May 1997 and June 1997 with complaints of intercostal pain. 

The evidence received since the March 2004 rating decision includes VA outpatient records dated from 2007 to 2009; treatment records from a private physician, Dr. O.B., dated from 2006 to 2009; treatment records from a private physician, Dr. H.T., dated in 2009; treatment records from Fallston General Hospital dated in August 2009; lay statements submitted in June 2009, and a report of VA examination dated in January 2009.  

The lay statements submitted on behalf of the Veteran indicate that the Veteran has complained of pain in her ribs.  Among the lay statements submitted in support of her current application to reopen her claim is one detailing that the Veteran serves or served as a law enforcement officer. 

VA outpatient records dated in 2008 show complaints of left anterior chostochondral pain.  The VA records noted that this may be intercostal chronic strain versus chronic chondritis.  Medical records from Dr. O.B., M.D., dated in 2008, reflect that the Veteran reported tenderness in the left lower ribs.  

The Veteran underwent a VA examination in January 2009.  The Veteran reported that she was injured during service when she was running and fell due to a pothole.  The Veteran also reported that she had to crawl backwards in basic training.  The VA examiner diagnosed costochondritis.  The examiner stated that he could not resolve the issue of whether this condition is related to pain in the ribs in 1997 with repeated visits without resorting to speculation.  The examiner stated that his clinical expertise and experience as an orthopedic surgeon in evaluating history and physical findings dictated this decision.  

Based on this additional evidence, the Board finds that the evidence received since the March 2004 rating decision regarding the claim for service connection for intercostal pain, left side of rib cage, is new and material, as it relates to the unestablished fact of a residual chronic disability and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for intercostal rib pain must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal for a rating in excess of 20 percent for a lumbar spine condition is dismissed.   

The appeal to reopen for service connection for intercostal rib pain is granted; to this extent and to this extent only.




REMAND

The Veteran contends that she sustained intercostal pain of the rib cage during service when she fell while running.  

The Veteran had a VA examination in January 2009.  The Veteran reported a history of injury while running in basic training.  She reported that she was carrying a flag and full gear and fell due to a pothole.  The VA examiner diagnosed costochondritis.  The VA examiner concluded the issue of whether this was due to or the result of pain in the ribs in 1997 with repeated visits could not be resolved without resort to mere speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record. 

In this case, the Board finds that the VA examiner did not adequately explain the basis for his opinion that he could not offer an opinion without resort to speculation. Consequently, the Board finds that another VA examination is necessary. 

Further, as the Veteran has submitted a lay statement indicating that she serves or served as a law enforcement officer, the RO/AMC will obtain any and all employment records and medical records associated with that employment in an effort to ascertain whether the Veteran has had continuing rib pain as she has alleged. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has any lay or medical evidence that is not currently in the claims file or the "Virtual VA" file, bearing on the issue of service connection for intercostals rib pain; provide any forms for the release of information; and obtain such information.

IN PARTICULAR, THE RO/AMC WILL ASCERTAIN WHERE THE VETERAN IS OR WAS EMPLOYED AS A LAW ENFORCEMENT OFFICER; AND WILL OBTAIN ANY AND ALL PERSONNEL RECORDS AND MEDICAL RECORDS GENERATED DURING THAT EMPLOYMENT.

THE VETERAN WILL BE ADVISED, AND IS PRESENTLY ADVISED THAT SHE IS REQUIRED TO COOPERATE IN THIS EFFORT - UNDER THE LAW, A CLAIMANT FOR VA BENEFITS HAS THE RESPONSIBILITY TO PRESENT AND SUPPORT HER CLAIM.  38 U.S.C.A. § 5107(a).

2.  Return the C-file and any other records to the examiner who conducted the January 2009 VA examination. If that examiner is not available, afford a new VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's intercostal rib pain.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report whether: 

   a. Whether the Veteran is diagnosed with a rib disorder or has pain not attributed to any diagnosis, and;
   
   b.  If diagnosed, whether that diagnosed disorder is related to any in-service incident or other post-service incident or incidents. 

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why the requested opinion could not be rendered.  If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disability.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

The explanation for any opinion expressed should be provided.  The relevant documents in the folders should be made available to the examiner for proper review of the medical history. 

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO should issue a supplemental statement of the case, and should provide the Veteran and her representative an opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


